Exhibit 10.3

 

AUXILIUM PHARMACEUTICALS, INC.

 

BOARD COMPENSATION PROGRAM

 

(Amended and Restated Effective as of February 8, 2013)

 

This Board Compensation Program (this “Program”), as amended and restated
effective as of February 8, 2013, sets forth the principal features of the
compensation program approved by the Board of Directors (the “Board”) of
Auxilium Pharmaceuticals, Inc. (the “Company”) for new and continuing
non-employee members of the Board (each, a “Non-Employee Director”), and
supersedes and replaces the Board Compensation Plan approved by the Board of
Directors on June 21, 2013.  This Program is governed by the provisions of
Delaware law (without regard to conflicts of law principles), and the Board may
restate, amend or terminate this Program at any time.  Shares of Company Stock
(as defined in the Plan), nonqualified stock options and deferred stock units
granted pursuant to the terms of this Program will be granted under the Auxilium
Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended (or a successor
thereto) (the “Plan”), and will be subject in all respects to the terms of the
Plan and the respective award agreement.  All capitalized terms not otherwise
defined in this Program shall have the meaning ascribed in the Plan.

 

Initial Grant.  Upon initial appointment or election to the Board, each
newly-appointed or elected Non-Employee Director will be granted a nonqualified
stock option to purchase 22,500 shares of Company Stock.  The nonqualified stock
option will be granted on the date of such appointment, have an exercise price
equal to the closing price on the date of grant and vest and become exercisable
in equal annual installments on each of the first three anniversaries of the
date of grant.

 

Annual Grants.  If a Non-Employee Director has served as a Non-Employee Director
for at least 12 continuous months, then upon such Non-Employee Director’s
reelection to the Board, as of the date of the annual meeting of stockholders at
which such reelection occurs, each such NonEmployee Director that has served as
a Non-Employee Director for at least 12 continuous months will be granted 5,000
shares of Company Stock (the “Stock Grant”) and a nonqualified stock option to
purchase 5,000 shares of Company Stock (the “Option Grant”).  The Option Grant
will have an exercise price equal to the closing price of a share of Company
Stock on the date of grant.   The Stock Grant and the Option Grant will vest
(and, as to the Option Grant, become exercisable) on the date of the annual
meeting of stockholders next following the date of grant; provided that if a
Change of Control (as defined in the Plan) occurs prior to the vesting date,
while the Non-Employee Director is “employed by, or providing service to, the
Employer” (as defined in the Plan), the vesting (and, as to the Option Grant,
the exercisability) will automatically  accelerate and the Stock Grant and the
Option Grant will become fully vested (and, as to the Option Grant,
exercisable).

 

Notwithstanding the foregoing, beginning in December 2012, each Non-Employee
Director shall be permitted to irrevocably elect to defer the Stock Grant that
would otherwise be issued to the Non-Employee Director as of the date of the
annual meeting of stockholders in the next following calendar year if such
Non-Employee Director is reelected to the Board.  Such election must be made not
later than December 31 of the calendar year prior to the calendar year in which
the next immediate Stock Grant would be made if the Non-Employee

 

--------------------------------------------------------------------------------


 

Director is reelected to the Board.  If a Non-Employee Director irrevocably
elects to defer the Stock Grant, then the Stock

 

Grant that would otherwise be made as of the date of the next immediate annual
meeting of stockholders if such Non-Employee Director is reelected, shall be
converted into deferred stock units (“DSUs”), which will vest on the same terms
as the Stock Grant would otherwise have vested and be paid on the earliest to
occur of the Non-Employee Director’s “separation from service” (within the
meaning of such term under section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”)), death,
Disability (within the meaning of such term under section 409A of the Code) or a
change in control event (within the meaning of such term under section 409A of
the Code).  All DSU grants shall be subject to the requirements of section 409A
of the Code and shall be administered in accordance with the applicable
requirements of section 409A of the Code.

 

Annual Retainer.  Effective June 21, 2012, for each year of service as a
Non-Employee Director on or after June 21, 2012, each Non-Employee Director
either newly elected or appointed, or continuing in service, will receive an
annual retainer of $50,000 (the Chairman will receive an additional retainer in
the amount of $50,000, for a total of $100,000) (the “Retainer Amount”), paid in
4 quarterly installments over the calendar year as of the last day of each
calendar quarter beginning with September 30, 2012 so long as the Non-Employee
Director is “employed by, or providing service to, the Employer” (as defined in
the Plan) as of the last day of the applicable calendar quarter.

 

At the individual’s election, the Retainer Amount will be paid in cash or shares
of Company Stock.   The election may be made in 1% increments (ranging from 0%
to 100%) and the increments may vary from year to year.  If a Non-Employee
Director fails to make an election, such Non-Employee Director’s Retainer Amount
shall be paid in cash.  Each Non-Employee Director will generally be given the
opportunity to elect the form of his or her Retainer Amount on or before
December 31 of the calendar year preceding the calendar year in which the
Retainer Amount is earned.  To the extent a Non-Employee Director elects to
receive all or a portion of his Retainer Amount in the form of shares of Company
Stock, the shares of Company Stock will be awarded under the Plan as of the last
day of each calendar quarter beginning with September 30, 2012 so long as the
Non-Employee Director is “employed by, or providing service to, the Employer”
(as defined in the Plan) as of the last day of the applicable calendar
quarter.   The number of shares to be issued to a Non-Employee Director who has
elected to receive a portion of his or her fees in shares of Company Stock is
determined by calculating the total fees owed for a given calendar quarter and
dividing that amount by the closing price of a share of Company Stock on the
last trading day of the quarter in which the fees are earned.

 

Notwithstanding the foregoing, for calendar year 2012, each Non-Employee
Director will be given the opportunity to modify elections made in December 2011
with respect to Retainer Amounts to be paid for the calendar quarters ending
September 30, 2012 and December 31, 2012; provided the Non-Employee Director
submits his or her election prior to July 1, 2012. If a Non-Employee Director
fails to submit a new election by July 1, 2012, the election made in
December 2011 shall apply to the Retainer Amounts paid for the calendar quarters
ending September 30, 2012 and December 31, 2012.

 

--------------------------------------------------------------------------------


 

Committee Chairperson Retainer.  Non-Employee Directors serving as chairpersons
of the Audit and Compliance Committee, Compensation Committee and Nominating and
Corporate Governance Committee after June 21, 2012 will receive additional
annual cash compensation (the “Committee Chairperson Retainer”) as follows:

 

Audit and Compliance Committee Chair: $30,000

Compensation Committee Chair: $25,000

Nominating and Corporate Governance Committee Chair: $10,000

 

The Committee Chairperson Retainer shall be paid in the same manner as the
Retainer Amount and each Non-Employee Director may irrevocably elect to receive
his or her Committee Chairperson Retainer in the form of cash or shares of
Company Stock, upon the same terms and subject to the same conditions as his or
her election with respect to his or her Retainer Amount described above.

 

Committee Member Retainer.  Non-Employee Directors serving as members of the
Audit and Compliance Committee, Compensation Committee and Nominating and
Corporate Governance Committee after June 21, 2012 will receive additional
annual cash compensation (the “Committee Member Retainer”) as follows:

 

Audit and Compliance Committee Member: $15,000

Compensation Committee Member: $10,000

Nominating and Corporate Governance Committee Member: $5,000

 

The Committee Member Retainer shall be paid in the same manner as the Retainer
Amount and each Non-Employee Director may irrevocably elect to receive his or
her Committee Member Retainer in the form of cash or shares of Company Stock,
upon the same terms and subject to the same conditions as his or her election
with respect to his or her Retainer Amount described above.

 

Stock Ownership Requirement for Non-Employee Directors. Effective June 21, 2012,
each Non Employee Director will be required to hold a number of shares of
Company Stock equal to three times the Retainer Amount for directors until he or
she ceases to be a director.  The stock ownership requirement described in the
preceding sentence must be satisfied by June 21, 2015 by Non-Employee Directors
elected to the Board at the annual meeting of stockholders on June 21, 2012. 
For Non-Employee Directors newly elected or appointed after June 21, 2012, such
Non-Employee Directors will have three years from the date of their election or
appointment to satisfy this stock ownership requirement. Company Stock owned by
a Non-Employee Director’s Immediate Family (as defined below), members of his or
her personal household (other than a tenant or employee) or any other person or
entity whose ownership of Company securities is attributable to such director as
the “beneficial owner” of such security for purposes of determining such
director’s reporting obligations with respect to such securities under
Section 16 of the Exchange Act of 1934 shall be deemed to be owned by the
Non-Employee Director for purposes of satisfying this ownership requirement. As
used herein, “Immediate Family” includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships. In

 

--------------------------------------------------------------------------------


 

addition, Company Stock held in estate planning vehicles shall be deemed to be
owned by the Non-Employee Director for purposes of satisfying this ownership
requirement. To the extent a Non-Employee Director is employed by a fund, such
Non-Employee Director shall not be deemed to own shares owned by the fund for
purposes of satisfying this ownership requirement.

 

--------------------------------------------------------------------------------